DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hellberg (US 2006/0049870, cited by the applicant) in view of Cross (US 2016/0127060, cited by the applicant).
Regarding claims 1, 10 and 19, Hellberg (i.e. Fig. 8) discloses an amplifying system (2) and corresponding method comprising:
a radio-frequency (RF) amplifier (amplifier element 50) comprising an input port (19) and an output port (55), the RF amplifier (50) configured to receive an incoming RF signal (RF input 35) through the input port (19) while the input, per claim 4, is received from a user or a controller external to the amplifying system (2) and output an outgoing RF signal (RF output) through the output port (55), wherein the RF amplifier comprises a field effect transistor (FET, §0003) with a gate terminal, a drain terminal, and a source terminal (gate, source and drain terminals are inherent for a FET transistor, §0058); and

    PNG
    media_image1.png
    494
    947
    media_image1.png
    Greyscale

Fig. 8 of Hellberg enhanced in view of Fig. 6 of Cross

a power management system (an input detector 40, a bias signal generator 30 and an adaptation unit 44 together functions to set the set the bias voltage for the amplifier system 2, §0050) configured to, in response to an input received (RF input 35) by the amplifying system (2), switch an operating class of the RF amplifier (50) from a first operating class ((Refer to FIG. 3, the amplitude of the drive signal 26 and bias signal 36 are plotted as functions of the amplitude of the input signal to generate a linear output signal 55 of the amplifier (50) over a linear amplitude range 13, §0052. From FIG. 3 it is evident that the operation the RF amplifier in a first mode for a first duration of time and in a second mode for a second duration of time, according to claim 10, and when reducing the amplitude from maximum amplitude, the bias signal 36 decreases through class AB operation, passes class B operation and in the intermediate amplitude range, a class C operation is used. Thus, in an amplitude range 11, the bias signal increases with increasing input signal amplitude which continues all the way to the maximum amplitude in order to provide class A operation only at amplitudes close to the maximum, §0061) of the RF amplifier from a first operating class (A/AB) to a second operating class (B or even to C) by adjusting an amount of bias power (36) provided to the RF amplifier to operate the RF amplifier in the second operating class (from A/AB to B or C) and first operating class being class A/AB and the second operating class being B or C reads on claim 6; while per claim 5, the operating class of the RF amplifier is switched in real-time and per claim 2, the power management system is configured to adjust the amount of bias power based on receiving a feedback from the RF amplifier (the power amplifier 2 of the illustrated embodiment also comprises a feed-back arrangement 48. The radio frequency output signal 55 is sensed by a feedback sensor 41, §0050) and per claim 3, the feedback received from the amplifier (50) comprises a voltage at the drain terminal (being in common source configuration, inherently the output of a FET amplifier is taken from drain terminal, see Fig. 8 of Hellberg above). Since the power management system determines bias based on a sensed parameter i.e. the input and output power of the RF amplifier (2), claim 17 is read on by the Hellberg and according to Hellberg, per claim 18, the sensed parameter comprises voltage. 
However, contrary to claim 1 of the pertinent invention, Hellberg is not explicit about adjusting a bias voltage at the drain terminal of the FET in reference to adjusting the amount of bias power provided to the RF amplifier.
Cross, used as a complementary art by the examiner being in similar field of endeavor, refer to Fig. 6 and paragraphs 68-70, a radio-frequency (RF) amplifier (Transmit amplifier 220-d) of a field effect transistor (FET, 310-c), §0058 uses a power management system (power control circuit 320-c) based operating temperature sets output power level requirement modes and switches the drain voltages over a range of 8-12 V and even to switch off and switch on mode along with gate bias control for linear and efficient operation of the amplifier in transmitter application similar to the amplifier of Hellberg. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Hellberg’s amplifier a drain voltage control along with the gate bias control to have additional power control flexibility such that both efficiency and linearity of the amplifier can be manipulated with one more control knob, such as taught by Cross. Such a modification would have been considered an obvious addition to Hellberg’s amplifier since the objective of Hellberg’s amplifier is to provide devices and methods enabling a better controlled compromise
between linearity, high output power, high efficiency and narrow bandwidth and both Hellberg and Cross implements adaptive control systems using detectors, A/D converters and processors and two figures of merit, such as linearity of the RF amplifier, efficiency of the RF amplifier, and/or output power of the RF amplifier, requirement of claim 7 is thus met by the resultant combination as well and also essentially reads on the requirement of claim 8, where a power of the outgoing RF signal is different between the first and the second operating class and since the resultant combination offers adjustment of the amount of bias power by changing a bias voltage at the gate terminal and/or at the drain terminal of the FET, reads on claim 9 too. Following the drain voltage control, the resultant combination would provide the first amount of bias power by providing a first voltage at the drain terminal of the FET and provide the second amount of bias power by providing a second voltage at the drain terminal of the FET and thus would read on claims 11 and 20 and as exemplarily taught by Cross a third or fourth mode of drain biasing which with obviousness argument would have been implemented in the resultant combination, the third mode requirement for a third duration of time of claims 12 and 21 are also covered by the resultant combination wherein the third amount of voltage at the drain terminal is different from a first and second amount of voltage provided at the drain terminal in the first mode and second mode per claims 14 and 22, and based on the application of the resultant combination (as suggested by Hellberg) for wireless communication purposes one of three different communications mode would be selected as the first, second and the third modes and would read on claims 13 and 15. Different bias level would essentially result in different output power levels between the first and second modes of operations and thus reads on claim 16.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843